Order entered June 25, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-01436-CR

                                 LEE JAROME LEWIS, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F14-52807-X

                                          ORDER
        The Court REINSTATES the appeal.

        On May 21, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On June 22, 2015, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the May 21,

2015 order requiring findings.

        We GRANT the June 22, 2015 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE